DETAILED ACTION
Claims 1-20 are pending in this application.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 03 September 2020, with accompanying reference copies. This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Applicant’s claim for domestic priority under 35 U.S.C. §119(e) is acknowledged.
Examiner acknowledges receipt of Applicant’s formal drawings, received 08 April 2020. These drawings are not acceptable, because they have been deemed to be in color (if no actual color is present, the shading is apparently being interpreted as color by the Draftsman).
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted.  Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:  The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied.  See 37 CFR 1.84(b)(2).
In the alternative, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 20, there is no clear and proper antecedent basis for the at least one control device, since such an element was not introduced until claim 17.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 and 11-20 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Batterberry et al. (U.S. Patent Application Publication No. 2010/0138363; cited by Applicant).
As per claim 1, Batterberry et al. teaches the instantly claimed method for managing energy utilization performed by a gateway device, the gateway device comprising a processor and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the gateway device to perform the method (Figs 1-3), the method comprising: receiving, at the gateway device from a customer system, policy information (para[0054], customer defines behavior/energy usage profiles of electronic devices/appliances), the policy information articulating one or more control actions performed by one or more connected devices in response to one or more conditions (para[0083-0115], performs automated operations in response to conditions and threshold settings); receiving, at the gateway device from an energy management system, energy management signal information (para[0063-0067], delivers at least pricing information to a customer); identifying, by the gateway device, at least one control action of the one or more control actions based on the one or more conditions articulated in the received policy information and the received energy management signal information; generating, by the gateway device, a control signal, the control signal directing at least one connected device of the one or more connected devices to perform the at least one identified control action; transmitting, from the gateway device to the at least one connected device, the control signal (Fig 2, 265, 297-298; para[0039-0041, 0048, 0054-0055, 0074-0064], real-time control of devices/appliances based upon the usage profiles, settings and pricing); receiving, from the at least one connected device in response to the control signal, a secure response indicating that the at least one connected device performed the at least one identified control action (para[0076], usage is reported back; para[0041], using conventional secure communication protocols); and securely storing an energy management transaction data record, the energy management decision data record comprising the energy management signal information and the secure response (Fig 3, 360; para[0036, 0069, 0072, 0074, 0076], stores data for analysis and future processing).
As per claim 2, Batterberry et al. teaches that the instantly claimed energy management transaction data record comprises one or more of the policy information, the at least one identified control action, and identification information associated with the at least one connected device (para[0076], energy use per device).
As per claim 3, Batterberry et al. teaches that the instantly claimed securely storing the energy management transaction data record comprises securely storing the energy management transaction data record in one or more remote data stores (para[0076], remote storage and access to remote pricer).
As per claim 9, Batterberry et al. teaches that the instantly claimed energy management system is associated with an energy retailer (abstract).
As per claims 11-16, Batterberry et al. teaches that the instantly claimed one or more connected devices comprise at least one energy load device, including at least one of a connected thermostat, a connected furnace, a connected air conditioning system, a connected irrigation control system, a pump system, a network gateway, a media system, a connected appliance, and a connected vehicle (para[0006-0008, 0054, 0092], various appliances) and at least one energy generation system comprises at least one of a solar energy generation system, a wind energy generation system, and a hydroelectric energy generation system and at least one energy storage system, including at least one of a battery storage system, a thermal sink, and a potential energy storage system (para[0035, 0092]).
As per claims 17-18, Batterberry et al. teaches the instantly claimed at least one control device, including a device configured to control a separate connected device (Fig 2, control modules and appliances).
As per claim 19, Batterberry et al. teaches that the instantly claimed control signal is configured to direct the at least one control device to change a configuration of the separate connected device (para[0041]).
Batterberry et al. teaches that the instantly claimed at least one control device comprises a connected thermostat (para[0081]).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 and 10 are rejected under 35 U.S.C. §103, as being unpatentable over Batterberry et al. (U.S. Patent Application Publication No. 2010/0138363), as applied to claims 1-3 above, further in view of the following.
As per claims 4-8, although Batterberry et al. teaches the instantly claimed invention, substantially as instantly claimed, Batterberry et al. does not provide that the instantly claimed energy management transaction data record comprises a public component and a confidential component and the one or more remote data stores comprise a public ledger and a private database and storing the confidential component of the energy management transaction data record in the private database; and storing the public component of the energy management transaction data record in the public ledger and storing the entire energy management transaction data record in the private database.  Batterberry et al. further does not provide for the instantly claimed storing the public component of the energy management transaction data record and a hash of the energy management transaction data record in the public ledger nor utilizing a blockchain ledger.  However, Examiner takes Official Notice that encoding data with public and private components, storing data is public and private areas of memories/databases, and utilizing hashing/blockchains, for security purposes is ubiquitous in the computer communication arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such aspects in the system of Batterberry et al., for the well-known benefit of increasing reliability and security of the data.
As per claim 10, although Batterberry et al. teaches the instantly claimed invention, substantially as instantly claimed, Batterberry et al. does not provide that the instantly claimed authenticating the secure response based, at least in part, on verifying a cryptographic signature associated with the secure response.  However, Examiner takes Official Notice that such use of cryptographic signatures for security purposes is ubiquitous in the computer communication arts.  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such an aspect in the system of Batterberry et al..
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
12/30/21